Matter of Kramer (2015 NY Slip Op 07661)





Matter of Kramer


2015 NY Slip Op 07661


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


1999-01961 	ON MOTION

[*1]In the Matter of Peter Kramer, admitted as Peter Lawrence Kramer, a disbarred attorney. 


(Attorney Registration No. 1110667)
 
Motion by Peter Kramer for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Kramer was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 17, 1979, under the name Peter Lawrence Kramer. By decision and order of this Court dated May 27, 1999, Mr. Kramer was immediately suspended from the practice of law pending further order of the Court as a result of his conviction of a serious crime. By opinion and order of this Court dated September 18, 2000, Mr. Kramer was disbarred based on his conviction, after a trial, of two counts of racketeering conspiracy, a federal felony, in violation of 18 USC § 1962, for which he was sentenced to 27 months imprisonment (see Matter of Kramer, 275 AD2d 100).
By decision and order on motion of this Court dated January 16, 2008, Mr. Kramer's first motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent's current fitness to be an attorney, including but not limited to, the steps taken by him to comply with 22 NYCRR 691.10, the dates of his imprisonment, the date of his release from prison, the disposition of any open legal cases brought against his former law firm, and the nature of his wife's legal business. By decision and order on motion of this Court dated July 2, 2009, Mr. Kramer's first motion for reinstatement was denied.
By decision and order on motion of this Court dated January 6, 2011, Mr. Kramer's second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to practice law, including, but not limited to, the nature of the underlying professional misconduct that resulted in his felony convictions and his remorse for his actions. By decision and order on motion of this Court dated May 10, 2012, Mr. Kramer's second motion for reinstatement was denied.

DECISION & ORDER
By decision and order on motion of this Court dated October 6, 2014, Mr. Kramer's third motion was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Peter Lawrence Kramer is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Peter Lawrence Kramer to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court